 



Exhibit 10.5
[Broadcom Corporation Letterhead]
December 16, 2005
Mr. Scott A. McGregor
President and Chief Executive Officer
Broadcom Corporation
16215 Alton Parkway
Irvine, California 92618

     Re:   Amendment of Offer Letter

Dear Scott:
     Reference is made to that certain offer letter between you and Broadcom
Corporation, a California corporation (the “Company”), dated October 25, 2004
(the “Agreement”).
     The Agreement provides that on the first anniversary of the date that your
employment with the Company commenced, you will receive a stock option grant to
purchase 500,000 shares of the Company’s Class A common stock (the “2006 Equity
Grant Provision”). The purpose of this letter agreement is to amend the 2006
Equity Grant Provision to provide that in lieu of the stock option covering
500,000 shares, you will instead be granted a stock option to purchase 166,667
shares and restricted stock units to acquire 83,333 shares.
     By executing this letter agreement, and for good and valuable
consideration, the receipt and adequacy of which you and the Company hereby
acknowledge, you and the Company hereby agree that the second paragraph under
the heading “Stock Options and Restricted Stock Units” in the Agreement shall be
amended and restated in its entirety to read as follows:
“On or about the first anniversary of the Start Date, and provided that you are
still employed as Chief Executive Officer of Broadcom or its highest parent
entity, if any, on the grant date, you will receive an additional stock option
grant to purchase one hundred sixty-six thousand six hundred sixty-seven
(166,667) shares of Broadcom Class A Common Stock (the “2006 Option”), The 2006
Option will have an exercise price equal to the closing price of our Class A
Common Stock on the Nasdaq National Market on the grant date. The shares subject
to the 2006 Option will vest in equal monthly installments, on each monthly
anniversary of the Start Date that occurs during the period of forty-eight
months following the first anniversary of the Start Date. The 2006 Option shall
have a ten year term. On or about the first anniversary of the Start Date, and
provided that you are still employed as Chief Executive Officer of Broadcom or
its highest parent entity, if any, on the grant date, you will also receive an
award of eighty-three thousand three hundred thirty-three (83,333) restricted
stock units to acquire, with no cash payment on your part (other than applicable
income and employment taxes), an equal number of shares of Broadcom Class A
Common Stock (the “2006 Units”). The 2006 Units will generally vest in equal
quarterly installments, on each quarterly date that is generally utilized by
Broadcom for the vesting of restricted

 



--------------------------------------------------------------------------------



 



Mr. Scott McGregor
December 16, 2005
Page 2

stock units issued to other Broadcom employees, or if no such quarterly date is
generally utilized by Broadcom then on each quarterly anniversary of the Start
Date, over the period of forty-eight months following the first anniversary of
the Start Date. Vesting of the 2006 Units shall not be subject to performance
criteria other than continued service as an employee. The shares of Class A
Common Stock to be issued to you upon each vesting date of the 2006 Units will
be vested and unrestricted, except for any applicable restrictions under the
securities laws.”
     Please acknowledge that the foregoing accurately sets forth our agreement
by signing the enclosed copy of this letter agreement where indicated below and
returning the executed copy to the Company.

            Sincerely,

BROADCOM CORPORATION,
a California corporation



    By:   /s/ Henry Samueli       Henry Samueli        Chairman and Chief
Technical Officer     

Acknowledged and Agreed:

                /s/ Scott A. McGregor     Scott A. McGregor             

 